DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-30, in the reply filed on 30 September 2020 is acknowledged. Claims 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (USP# 5,891,045).  Albrecht discloses a system for assisting in noninvasive evaluation of a patient for cardiac therapy comprising: electrode apparatus comprising a plurality of external surface electrodes positioned in an array, wherein the electrode apparatus is configured to locate the plurality of external surface electrodes proximate the skin of the patient (e.g. Fig. 1, #110); a display apparatus comprising a graphical user interface configured to present cardiac electrical activation time information and cardiac health information (e.g. Fig. 1, #135); and computing apparatus coupled to the electrode apparatus and the display apparatus and configured to provide the graphical user interface displayed on the display apparatus to assist a user in noninvasively evaluating the patient for cardiac therapy (e.g. Fig. 1, #130), wherein the computing apparatus is further configured to: noninvasively measure surrogate cardiac electrical activation times using one or more external surface electrodes of the plurality of external surface electrodes of the electrode apparatus proximate the patient's skin and proximate the patient's heart without use of an implantable device, wherein the surrogate cardiac electrical activation times are representative of depolarization of cardiac tissue that propagates through the torso of the patient (e.g. Col 6-7, ll 47-5), display, on the graphical user interface, a map .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (USP# 5,891,045) in view of Costello et al. (US 2008/0058656).  Albrecht fails to expressly disclose graphically depicting activation times about a graphical depiction of a side of a torso or side of a heart. In the same field of endeavor, Costello teaches the graphical depiction of electrical activation times around the patient’s torso and heart (e.g. Figs. 18/19; ¶¶ 185, etc.) in order to effectively represent the patient’s cardiac function.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar display as taught by Costello into the device of Albrecht in order to yield the predictable results of providing an effective way of displaying the patient’s current cardiac health to the physician or technician.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792